UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 5, 2007 BOIS d'ARC ENERGY, INC. (Exact Name of Registrant as Specified in Charter) STATE OF NEVADA 001-32494 20-1268553 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 600 Travis Street Suite 5200 Houston, Texas 77002 (Address of principal executive offices) (713) 228-0438 (Registrant's Telephone No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On November 5, 2007, Bois d'Arc Energy, Inc. ("the Company") announced financial results for the three months and nine months ended September 30, 2007.A copy of the press release announcing the Company's earnings results for the three months and nine months ended September 30, 2007 is attached hereto as Exhibit 99.1. The earnings press release contains certain financial measures that are not in accordance with generally accepted accounting principles in the United States ("GAAP").The Company has provided reconciliations within the earnings release of the non-GAAP financial measures to the most directly comparable GAAP financial measures.Operating cash flow is presented in the earnings release because management believes it to be useful to investors as a common alternative measure of cash flows.EBITDAX is presented in the earnings release because management believes that EBITDAX, which represents the Company's results from operations before interest, income taxes, and certain non-cash items, including depreciation, depletion and amortization and exploration expense, is a common alternative measure of operating performance used by certain investors and financial analysts.The non-GAAP financial measures described above should be considered in addition to, but not as a substitute for, measures of financial performance prepared in accordance with GAAP that are presented in the earnings release. Item 9.01.Financial Statements and Exhibits Exhibit 99.1 Press Release dated November 5, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOIS d'ARC ENERGY, INC. Dated:November 5, 2007 By: /s/ ROLAND O. BURNS Roland O. Burns Senior Vice President, Chief Financial Officer and Secretary
